Citation Nr: 1037453	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.Entitlement to service connection for left wrist carpal tunnel 
syndrome.  

2. Entitlement to a disability rating in excess of 10 percent for 
residuals of uveitis of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 1966.

This appeal arises from August 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board of Veterans' Appeals (Board) remanded the issues of an 
increased rating for uveitis of the left eye and service 
connection for carpal tunnel syndrome in June 2009, to provide 
additional notice and to have the Veteran examined for VA 
purposes.  VA sent the Veteran a letter in June 2009 which 
informed him of the evidence necessary to support his claim for a 
higher rating, including the criteria provided for rating 
uveitis.  The Veteran was examined in September 2009 and medical 
opinions were obtained.  The actions ordered by the Board have 
been completed.  


FINDINGS OF FACT

1.  Service connection was granted for residuals of a laceration 
of the left hand in an August 1966 rating decision.  

2.  Electromyography demonstrates left carpal tunnel syndrome.  

3.  The service connected laceration of the left hand does not 
involve the carpal tunnel.  

4.  A service connected disability did not cause the Veteran's 
left carpal tunnel syndrome.  

5.  The Veteran's loss of visual acuity in the left eye is 
attributed to a cataracts and there is no current diagnosis of 
active uveitis of the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left carpal tunnel 
syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  

2.  The criteria for a rating in excess of 10 percent for uveitis 
of the left eye have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.79, Diagnostic Code 6000 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Although the Veteran was not properly notified prior to the 
rating decisions that denied his claims, the Board remanded the 
claims in August 2007 to ensure the Veteran received proper 
notice.  The August 2007 remand clearly informed the Veteran of 
the evidence necessary to support his claims.  A June 2009 letter 
to the Veteran informed him of the evidence necessary to support 
his claims and the criteria for rating uveitis.  The Board has 
concluded VA cured any defect in the prior notice to the Veteran.  
In the circumstances of this case, a remand to have the RO take 
additional action would serve no useful purpose.  

The RO obtained the veteran's service medical records, VA records 
of treatment and arranged for the veteran to be examined by VA.  
Medical opinions have been obtained.  The Veteran did not 
identify any other relevant records.  

VA has satisfied its obligation to notify and assist the Veteran 
in this case.  




Service Connection 

The Veteran contends his service-connected residuals of a 
laceration of the left hand caused him to develop carpal tunnel 
syndrome.  November 1964 service treatment records reveal the 
Veteran sustained a large laceration on the lateral aspect of the 
thenar eminence  of his left hand while using a cabbage slicing 
machine.  He was seen in the emergency room where the laceration 
was sutured.  

September 2007 VA neurology evaluation found the Veteran had left 
carpal tunnel syndrome with arthritis.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (a)(2009).  Secondary service 
connection claims require evidence of a current disability and 
evidence which demonstrates a causal relationship between the 
current disability and a service-connected disability to support 
the claim.  See Reiber v. Brown, 7 Vet. App. 513 (1995); 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  In claims based on 
38 C.F.R. § 3.310 medical evidence is required to provide a nexus 
between a service connected disability and the currently 
diagnosed disorder.  See Schroeder v. Brown, 6 Vet. App. 220 
(1994).  

In September 2008 a VA examiner rendered an opinion that the 
Veteran's left hand osteoarthritis was not likely related to his 
laceration sustained in service.  There was no medical evidence 
connecting the lacerations sustained in 1965 to his current 
condition.  

The Board remanded the claim for a medical opinion as to the 
probability of a causal relationship between the carpal tunnel 
syndrome and the laceration in service.  A VA examination was 
conducted in September 2009.  Electromyography confirmed mild to 
moderate carpal tunnel syndrome.  The VA examiner stated it was 
less likely than not the left hand carpal tunnel syndrome was 
caused by or a result of the laceration to the hand during 
military service.  His reason was that the laceration to the hand 
did not involve any component of the carpal tunnel.  The 
laceration could be responsible for his symptoms in his thumb, 
however, it was not responsible for the findings in the EMG and 
NCS suggestive of carpal tunnel syndrome.  His current condition 
was likely a result of carpal tunnel syndrome and advanced 
degenerative arthritis.  

The only evidence in the claims folder which links the laceration 
in service to the current left carpal tunnel syndrome are the 
statements of the Veteran.  He has not submitted any evidence 
which demonstrates he has any special education or qualification 
which would render him competent to offer a medical opinion.  
38 C.F.R. § 3.159(a)(1)(2009).  

In essence, the laceration did not involve the carpal tunnel, it 
involved a different anatomical area of the hand.  There is no 
competent medical evidence which links the laceration in service 
to the currently diagnosed left carpal tunnel syndrome.  

Service connection for left carpal tunnel syndrome is not 
warranted.  

Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1. Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  It is also 
noted that staged ratings are appropriate for an increased rating 
claim whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Prior to 2009, uveitis in chronic form was to be rated from 10 
percent to 100 percent for impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, combining 
an additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology was 10 
percent.  Diagnostic Code 6000, in effect prior to December 
2008.  Since that time, uveitis is evaluated on the basis of 
either visual impairment or on incapacitating episodes, 
whichever results in a higher evaluation.  
With incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months a 60 percent rating is 
assigned.  
With incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months a 40 
percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
2 weeks, but less than 4 weeks, during the past 12 months a 20 
percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
1 week, but less than 2 weeks, during the past 12 months a 10 
percent rating is assigned.  

Note: For VA purposes, an incapacitating episode is a period of 
acute symptoms severe enough to require prescribed bed rest and 
treatment by a physician or other healthcare provider.  
Diagnostic Code 6000.  

A review of the record fails to reveal any evidence of active or 
acute uveitis for many years.  February 2001 VA records noted his 
uveitis was quiescent.  December 1989 VA records also noted 
inactive uveitis.  April 1969 VA records noted inactive uveitis.  
The last evidence of active uveitis appears in a November 1966 VA 
examination report.  There does not appear to be any basis for 
concluding uveitis is chronic, nor a basis in the record for 
assigning a higher rating based on acute symptoms requiring 
bedrest and treatment by a physician.  

Similarly, there is no evidence of impaired vision due to 
uveitis.  The Board specifically requested a VA eye examination 
to determine if the Veteran had visual impairment due to uveitis.  
While his vision is impaired, the VA examiner stated 
unequivocally that the Veteran's loss of visual acuity in the 
left eye was associated with cataract not uveitis.  

There being no evidence of either acute symptoms of uveitis, 
requiring bed rest or physicians treatment; or loss of vision 
attributable to uveitis, an increased rating is not warranted.  


ORDER

Service connection for carpal tunnel syndrome is denied.  

An increased rating for uveitis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


